IN THE SUPREME COURT OF IOWA

                                  No. 13–0917

                               Filed May 22, 2015


STATE OF IOWA,

      Appellee,

vs.

VICTOR HERNANDEZ-GALARZA,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal      from   the    Iowa   District   Court   for   Polk   County,

Odell McGhee, Judge.



      Petitioner appeals the denial of his petition for writ of habeas

corpus.     DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.



      Benjamin D. Bergmann of Parrish Kruidenier Dunn Boles Gribble

& Gentry LLP, Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Kevin R. Cmelik and

Alexandra Link, Assistant Attorneys General, John P. Sarcone, County

Attorney, and Kevin D. Hathaway, Assistant County Attorney, for

appellee.
                                     2

ZAGER, Justice.

      Victor Hernandez-Galarza appeals the denial of his petition for writ

of habeas corpus.    He maintains he received ineffective assistance of

counsel under the Sixth Amendment to the United States Constitution

and article I, section 10 of the Iowa Constitution due to counsel’s failure

to adequately inform him of adverse immigration consequences resulting

from his guilty plea to the charge of fraudulent practice in the fourth

degree. See Iowa Code § 714.12 (2011). He asserts that at the time he

entered his guilty plea he was “subject to a U.S. Immigration and

Customs Enforcement [(ICE)] detainer,” he is now “subject to deportation

proceedings,” and because of his guilty plea he is “ineligible for

cancelation of removal” proceedings under federal immigration law. He

claims that absent counsel’s deficient advice, he would not have pled

guilty to the charge of fraudulent practice in the fourth degree.

      The district court summarily denied Hernandez-Galarza’s habeas

petition.   Hernandez-Galarza appealed, and we transferred the case to

the court of appeals.   The court of appeals affirmed the district court

judgment.     Hernandez-Galarza applied for further review, which we

granted. For the reasons set forth below, we conclude the district court

properly denied the petition for writ of habeas corpus.      We affirm the

decision of the court of appeals and the judgment of the district court.

      I. Background Facts and Proceedings.

      On August 2, 2011, Hernandez-Galarza approached Polk County

Investigator Don Sharr. Hernandez-Galarza informed Investigator Sharr

he was “willing to turn himself into the Department of Transportation for

using a false social security number to title vehicles in Iowa.”      Upon

further investigation, Investigator Sharr discovered Hernandez-Galarza

had used a false social security number to apply for certificates of title
                                        3

for three separate vehicles.       However, because of his “willingness to

surrender,” Investigator Sharr agreed to charge Hernandez-Galarza with

only one count of fraudulent practice in the third degree in violation of

Iowa Code section 714.11(3) and one count of fraudulent applications in

violation of Iowa Code section 321.97.       Thereafter, Hernandez-Galarza

signed a written statement admitting that “[o]n or about July 26,

2010, . . . [he] used a false social security number to apply . . . for [a]

certificate of title for a motor vehicle.”

      On August 10, 2011, law enforcement filed a preliminary

complaint charging Hernandez-Galarza with one count of fraudulent

practice in the third degree and one count of fraudulent applications for

“falsely us[ing] a social security number not assigned to [him] to make a

false application for an [I]owa certificate of title.” The State filed a trial

information charging Hernandez-Galarza with one count of fraudulent

applications. See Iowa Code § 321.97. The State later orally amended

the trial information to charge Hernandez-Galarza with one count of

fraudulent practice in the third degree. See id. § 714.11(3).

      On October 21, Hernandez-Galarza entered a written guilty plea to

the reduced charge of fraudulent practice in the fourth degree in

violation of Iowa Code section 714.12.       Contained within the written

guilty plea was the following bolded paragraph: “I understand that if I am

not a citizen of the United States that a criminal conviction or deferred

judgment may result in deportation or other adverse immigration

consequences under federal immigration laws.” Both Hernandez-Galarza

and his attorney signed and acknowledged this written guilty plea. In its

sentencing order, the district court granted Hernandez-Galarza a

deferred judgment. It also placed him on probation for a period of one

year, supervised by the Iowa Department of Corrections (DOC).
                                          4

       On February 14, 2012, the district court entered a probation

discharge order. The district court ordered that the “defendant is hereby

discharged from probation” and “the Court’s criminal records with

reference to the [defendant’s] deferred judgment shall be expunged.”

       On March 12, 2013, Hernandez-Galarza filed the subject “Petition

for Writ of Habeas Corpus, or in the alternative, Petition for Writ of

Coram Nobis” in district court.         In the petition, he alleged he received

ineffective assistance of counsel under the Sixth Amendment to the

United States Constitution and article I, section 10 of the Iowa

Constitution.      This claim is based on counsel’s alleged failure to

adequately inform him of adverse immigration consequences resulting

from his guilty plea to the charge of fraudulent practice in the fourth

degree    and    the   corresponding       deferred    judgment.        Specifically,

Hernandez-Galarza maintained that at the time he entered his guilty plea

he was “subject to a[n] . . . [ICE] detainer,” he is now “subject to

deportation proceedings,” and because of his guilty plea he is “ineligible

for cancelation of removal” proceedings under federal immigration law as

he no longer qualifies for the petty-offense exception codified at 8 U.S.C.

§ 1182(a)(2)(A)(ii)(II) (2012). 1     Hernandez-Galarza claims that absent
counsel’s deficient advice, he would not have pled guilty to the charge of

fraudulent practice in the fourth degree.

       With respect to his habeas petition, Hernandez-Galarza pled the

following facts:

       a. The application for the writ of habeas corpus is filed on
          behalf of Victor Hernandez Galarza.


       1There  is no evidence in the record that Hernandez-Galarza is subject to an
order of detention or that he is currently the subject of removal proceedings. In his
petition, he makes reference to a detention order, a notice to appear, and an ICE bond.
                                             5
       b. Mr. Hernandez is collaterally subject to the restraint of
          the consequences of the outcome of Polk County Case . . .
          captioned State of Iowa v. Victor Hernandez Galarza. The
          outcome in this case was a result of ineffective assistance
          of counsel by trial counsel, specifically by trial counsel’s
          failure to adequately advise Mr. Hernandez of the
          immigration consequences of his guilty plea, as required
          by Padilla.[2]
       c. The consequences of the guilty plea are in violation of Mr.
          Hernandez’s United States Constitutional Rights under
          Amendments 5, 6 and 14, and article one, section ten of
          the Iowa Constitution, due to ineffective assistance of
          counsel.
       d. No court or tribunal has previously adjudicated the issue
          of ineffective assistance of counsel in any proceeding.
       e. No application for writ of habeas corpus has been
          previously made or refused by any court.

       On May 8, the district court summarily denied the petition for writ

of habeas corpus. 3 The district court explained,

             This Court finds that A Petition for Habeas Corpus is
       concerned with “unlawful detention,” that is detention
       lacking sufficient cause or evidence. . . . This Court can find
       no evidence of arbitrary state action and further can find no
       evidence of illegal detention. Also, Section 822.1 . . . [of] the
       Code provides that Habeas Corpus does not apply to a
       person who has been sentenced for a public offense.
       Therefore, Habeas Corpus relief is DENIED.

       Hernandez-Galarza appealed, and we transferred the case to the

court of appeals. The court of appeals determined the habeas petition

failed to comply with the pleading requirements of Iowa Code section

663.1(1) by failing to specify how, where, or by whom Hernandez-Galarza

was detained. The court of appeals also noted that Hernandez-Galarza

was no longer arguably in the custody of the State of Iowa because any




       2Padilla   v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010).
       3On   appeal, Hernandez-Galarza does not challenge the district court’s denial of
his petition for writ of coram nobis. Thus, we do not consider it as part of this appeal.
                                           6

alleged sentence had expired. Accordingly, he could no longer challenge

his state deferred judgment by a writ of habeas corpus.

        Hernandez-Galarza applied for further review, which we granted.

        II. Standard of Review.

        Habeas corpus proceedings are actions at law and are generally

reviewable for corrections of errors at law. See Iowa R. App. P. 6.907;

Cummings v. Lainson, 239 Iowa 1193, 1196, 33 N.W.2d 395, 397 (1948)

(“The writ of habeas corpus does not invoke the court’s equitable powers

and the appeal is not de novo . . . .”).           However, we review claims of

ineffective assistance of counsel de novo.          Daughenbaugh v. State, 805
N.W.2d 591, 593 (Iowa 2011).

        III. Overview of Issue Presented.

        A. Collateral    Consequences. There             has   recently     been   an

increase in what is typically referred to as “collateral consequences” that

flow from a criminal conviction. Id. As we recently explained,

        Federal law now imposes dozens of sanctions for persons
        with felony drug convictions. States have also imposed an
        increasing number of sanctions as a result of criminal
        convictions. In Iowa, for example, a person who is convicted
        of sexual offenses will be subject to registration laws and
        other restrictions that apply to sex offenders, and a deferred
        judgment for eluding a law enforcement vehicle may have an
        impact on one’s driver’s license.

Id. (citations omitted).

        Further, recent developments in the law regarding a defendant’s

right   to   effective   assistance   of       counsel   recognize   that    lawyers

representing criminal defendants must advise their clients whether their

pleas carry a risk of deportation. See Padilla v. Kentucky, 559 U.S. 356,

374–75, 130 S. Ct. 1473, 1486, 176 L. Ed. 2d 284, 298–99 (2010). In

Padilla, the Supreme Court of the United States held that a criminal

defendant who pled guilty to drug charges received constitutionally
                                      7

deficient assistance of counsel when his lawyer failed to advise him of a

serious   consequence—deportation—that         would   automatically    occur

because of his conviction. Id. at 359, 373–75, 130 S. Ct. at 1478, 1486–

87, 176 L. Ed. 2d at 290, 298–99.

      This case presents a clear example of the impact collateral

consequences may have on criminal proceedings.          Hernandez-Galarza

pled guilty to the charge of fraudulent practice in the fourth degree

believing he would receive a deferred judgment, and that upon satisfying

his one-year term of probation and other conditions, the court would

expunge any record of his conviction.     Hernandez-Galarza now alleges

that after receiving a deferred judgment he became ineligible for

cancellation of removal proceedings under federal immigration law

because he no longer qualifies for the petty-offense exception.        See 8

U.S.C. § 1182(a)(2)(A)(ii)(II). As such, he asserts he is subject to removal

from the United States. See id. § 1182(a)(2). He seeks to attack his state

criminal proceedings to avoid these claimed consequences.

      B. Avenues for Relief. In Iowa, there are three avenues for

challenging a criminal conviction: direct appeal, see Iowa Code

§ 814.6(1)(a); postconviction relief, see id. ch. 822; and habeas corpus,

see id. ch. 663. Because he received a deferred judgment, Hernandez-

Galarza could not challenge his conviction on direct appeal. See State v.

Stessman, 460 N.W.2d 461, 462 (Iowa 1990) (holding a deferred

judgment   is   interlocutory   and   cannot    meet   the   final   judgment

requirement for appeals). Neither could he bring a postconviction relief

action under Iowa Code chapter 822. See Daughenbaugh, 805 N.W.2d at

598 (holding a deferred judgment is not a “conviction” under Iowa’s

postconviction relief statute). Thus, we must determine whether habeas

corpus relief under Iowa Code chapter 663 is a cognizable avenue for
                                     8

Hernandez-Galarza to challenge his deferred judgment based on

ineffective assistance of counsel.

     IV. Whether Hernandez-Galarza Is Entitled to Relief Under
Iowa Code Chapter 663.

      As noted by the court of appeals, Hernandez-Galarza seizes on a

footnote in our Daughenbaugh opinion to support his use of habeas

corpus to attack his deferred judgment. See id. at 599 n.1. There, we

stated:   “We   express   no   opinion   upon   whether   or   under   what

circumstances a guilty plea followed by a deferred judgment might be

subject to collateral attack under Iowa Code chapter 663.” Id. We must

now address one possible circumstance.          We begin our analysis by

setting forth a brief history of the writ of habeas corpus. Next, we will

discuss federal precedent and other state law decisions that have dealt

with comparable issues in this context.      Finally, we consider whether

Hernandez-Galarza is entitled to relief under Iowa Code chapter 663.

      A. History of the Writ of Habeas Corpus. Commonly referred to

as the “Great Writ,” Jones v. Cunningham, 371 U.S. 236, 243, 83 S. Ct.
373, 377, 9 L. Ed. 2d 285, 291, (1963), the remedy of habeas corpus is

derived from the common law of England, see Ex parte Holman, 28 Iowa
88, 125 (1869) (Beck, J., in chambers). It was originally “a writ of right,

to which every person [was] entitled, . . . inherent in the English people.”

Holman, 28 Iowa at 125. Its chief purpose was to “seek the release of

persons [unlawfully] held in actual, physical custody in prison or jail.”

Jones, 371 U.S. at 238, 83 S. Ct. at 375, 9 L. Ed. 2d at 288. The remedy

was subsequently transferred to the United States as part of the common

law. See Holman, 28 Iowa at 125–26. It is now recognized by both the

United States Constitution and the Iowa Constitution. U.S. Const. art. I,

§ 9, cl. 2 (“The Privilege of the Writ of Habeas Corpus shall not be
                                        9

suspended, unless when in Cases of Rebellion or Invasion the public

Safety may require it.”); Iowa Const. art. I, § 13 (“The writ of habeas

corpus shall not be suspended, or refused when application is made as

required by law, unless in case of rebellion, or invasion the public safety

may require it.”).

      Although the writ originally provided an avenue of relief for

prisoners to challenge their actual, physical confinement, it has since

been extended to include challenges during the time a person is released

on bail or parole. See Hensley v. Mun. Ct., 411 U.S. 345, 351–53, 93 S.

Ct. 1571, 1575–76, 36 L. Ed. 2d 294, 300–01 (1973) (bail); Jones, 371
U.S. at 242–43, 83 S. Ct. at 377, 9 L. Ed. 2d at 290–91 (parole). It also

“include[s] an inquiry into the proper custody of minor children.” Lamar

v. Zimmerman, 169 N.W.2d 819, 821 (Iowa 1969). Historically, the writ

provided a postconviction remedy after the time for appeal had passed,

allowing    an   individual    to   obtain   an   evidentiary   hearing   and   a

determination of any alleged denial of constitutional rights.             Birk v.

Bennett, 258 Iowa 1016, 1023, 141 N.W.2d 576, 580 (1966). However,

habeas corpus is not an avenue to determine the guilt or innocence of an

individual, pass upon errors at trial, or challenge the sufficiency of the

evidence.   Scalf v. Bennett, 260 Iowa 393, 398, 147 N.W.2d 860, 863

(1967). Rather, the question is whether the trial court lacked jurisdiction

to enter judgment. Id. Constitutionally ineffective assistance of counsel

constitutes a jurisdictional defect and is reviewable by habeas corpus.

Id. at 398, 147 N.W.2d at 864.

      However, in 1970 the Iowa legislature, by statute, limited the

circumstances in which an individual may use habeas corpus to

challenge a conviction.       See 1970 Iowa Acts ch. 1276, § 1 (codified at

Iowa Code § 663A.1 (1971) and now found at Iowa Code § 822.1 (2011)).
                                   10

Today, Iowa Code section 822.1 provides: “The provisions of sections

663.1 through 663.44, inclusive, shall not apply to persons convicted of,

or sentenced for, a public offense.” Thus, pursuant to Iowa Code section

822.1, the legislature foreclosed habeas corpus as a postconviction

remedy for persons “convicted of, or sentenced for, a public offense.” See

Allen v. State, 217 N.W.2d 528, 531 (Iowa 1974) (noting that Iowa Code

section 663A.1, now section 822.1, “seems to abrogate habeas corpus for

persons convicted of, or sentenced for, a public offense”), overruled on

other grounds by Davis v. State, 345 N.W.2d 97, 99 (Iowa 1984).       The

postconviction procedure contained in Iowa Code chapter 822 now

provides the proper remedial vehicle for persons “convicted of, or

sentenced for, a public offense” to challenge their convictions. Iowa Code

§ 822.2. Here, however, because Hernandez-Galarza received a deferred

judgment, he has not been “convicted of, or sentenced for, a public

offense.” Id.; see Daughenbaugh, 805 N.W.2d at 598. Thus, insofar as

Iowa Code section 822.1 is concerned, Iowa Code section 663 might be

available to Hernandez-Galarza.

      B. Federal Precedent. The federal habeas statute gives the

United States district courts jurisdiction to entertain habeas petitions

from persons who are “in custody in violation of the Constitution or laws

or treaties of the United States.”      28 U.S.C. § 2241(c)(3) (emphasis

added); see also id. §§ 2255(a), 2254(a).      Under federal law, actual

physical detention is not required. See Jones, 371 U.S. at 240, 83 S. Ct.

at 376, 9 L. Ed. 2d at 289.       Rather, a person is deemed to be in

“constructive custody” even when he or she is released on parole, id. at

242–43, 83 S. Ct. at 377, 9 L. Ed. 2d at 290–91; released on bail or on

his or her own recognizance, Hensley, 411 U.S. at 351–53, 93 S. Ct. at

1575–76, 36 L. Ed. 2d at 300–01; or unconditionally released before
                                    11

completion of proceedings on his or her habeas petition, Carafas v.

LaVallee, 391 U.S. 234, 237–38, 88 S. Ct. 1556, 1559–60, 20 L. Ed. 2d
554, 558–59 (1968). This constructive custody concept is predicated on

the notion that such restrictions, although falling short of immediate

physical imprisonment, significantly restrain an individual’s liberty in

ways not shared by the public generally so as to fall within the historical

ambit of the writ’s availability. See Jones, 371 U.S. at 240, 83 S. Ct. at

376, 9 L. Ed. 2d at 289 (“History, usage, and precedent can leave no

doubt that, besides physical imprisonment, there are other restraints on

a man’s liberty, restraints not shared by the public generally, which have

been thought sufficient in the English-speaking world to support the

issuance of habeas corpus.”).

      Notwithstanding, a habeas petitioner is not in custody for purposes

of filing a federal habeas petition once the sentence imposed for a

conviction has fully expired.   Maleng v. Cook, 490 U.S. 488, 492, 109
S. Ct. 1923, 1926, 104 L. Ed. 2d 540, 546 (1989) (per curiam). Instead,

the petitioner must be in custody pursuant to the judgment or sentence

he or she seeks to attack at the time the petition is filed. Id. at 492, 109

S. Ct. at 1926, 104 L. Ed. 2d at 545. In imposing this requirement, the

United States Supreme Court reasoned that while it has liberally

construed the in-custody requirement, it has “never extended it to the

situation where a habeas petitioner suffers no present restraint from a

conviction.” Id. at 492, 109 S. Ct. at 1926, 104 L. Ed. 2d at 545–46.

Further, because adverse collateral consequences accompany many

criminal convictions, a contrary holding would allow a petitioner whose

sentence has fully expired to “challenge the conviction for which it was

imposed at any time on federal habeas.” Id. at 492, 109 S. Ct. at 1926,
                                     12
104 L. Ed. 2d at 546. “This would read the ‘in custody’ requirement out

of the statute . . . .” Id.

       However, if the petitioner files a habeas petition while the sentence

imposed for a conviction he or she seeks to attack still restrains his or

her liberty, the sentence subsequently expires, and he or she is

discharged while his petition is still pending, the collateral consequences

of the conviction may prevent the case from being moot. See Carafas,
391 U.S. at 237–39, 88 S. Ct. at 1559–60, 20 L. Ed. 2d at 558–59. In the

federal context, the case or controversy requirement of Article III, Section

2, of the United States Constitution means that the petitioner,

throughout the litigation, “ ‘must have suffered, or be threatened with,

an actual injury traceable to the defendant and likely to be redressed by

a favorable judicial decision.’ ”   Spencer v. Kemna, 523 U.S. 1, 7, 118
S. Ct. 978, 983, 140 L. Ed. 2d 43, 49–50 (1998) (quoting Lewis v. Cont’l

Bank Corp., 494 U.S. 472, 477, 110 S. Ct. 1249, 1253, 108 L. Ed. 2d
400, 410 (1990)). Collateral consequences previously deemed sufficient

to avoid dismissal on mootness grounds include one’s inability to vote,

engage in certain businesses, or serve as a juror. See Carafas, 391 U.S.

at 237, 88 S. Ct. at 1559, 20 L. Ed. 2d at 558. However, “the collateral

consequences of [a] conviction are not themselves sufficient to render an

individual ‘in custody’ for the purposes of a habeas attack upon it.”

Maleng, 490 U.S. at 492, 109 S. Ct. at 1926, 104 L. Ed. 2d at 545.

       In applying the foregoing principles, the United States Court of

Appeals for the Ninth Circuit held the immigration consequences

stemming from a state conviction did not render the defendant in

custody for federal habeas purposes when the petitioner filed his habeas
                                          13

petition after his prison sentence and period of probation had expired.4

Resendiz v. Kovensky, 416 F.3d 952, 955, 958 (9th Cir. 2005).                     In so

holding, the Ninth Circuit reasoned that immigration consequences

resulting from a state conviction are collateral to the underlying

conviction, in that they “arise from the action of an . . . independent

sovereign . . . and are consequences over which the state trial judge has

no control whatsoever.” Id. at 957. Thus, because the petitioner filed his

habeas petition after his state sentence had fully expired, the Ninth

Circuit concluded the federal courts did not have jurisdiction to entertain

the petition. Id. at 958.

       When a habeas petition is filed prior to the expiration of the

sentence, however, the federal courts have suggested a different result.

For example, in Perez v. Greiner, 296 F.3d 123, 124–25 & n.3 (2d Cir.

2002), the petitioner filed a habeas petition challenging his New York

State conviction for second-degree robbery prior to the expiration of the

sentence on the conviction. After filing the petition, “[t]he [Immigration

and      Naturalization       Service      (INS)]     issued      a     warrant       of

removal/deportation against [him].”             Id. at 125.       The basis for the

warrant was the petitioner’s prior illegal entry into the United States. Id.

       4Every  other federal circuit court of appeals to address this issue has concluded
similarly. See, e.g., Llovera-Linares v. Florida, 559 F. App’x 949, 951–52 (11th Cir.
2014) (per curiam) (holding defendant was not in custody for federal habeas purposes
when the sentence on his state conviction had expired before he filed his federal habeas
petition, despite the fact that he was later detained by immigration authorities because
of the conviction); Ogunwomoju v. United States, 512 F.3d 69, 74 (2d Cir. 2008) (same);
Broomes v. Ashcroft, 358 F.3d 1251, 1254–55 (10th Cir. 2004) (same), abrogated on
other grounds by Padilla, 559 U.S. at 365 & n.9, 374, 130 S. Ct. at 1481 & n.9, 1486,
176 L. Ed. 2d at 293 & n.9, 299; cf., e.g., United States v. Esogbue, 357 F.3d 532, 534
(5th Cir. 2004) (holding defendant was not in custody for federal habeas purposes when
the sentence on his federal conviction had expired before he filed his federal habeas
petition, despite the fact that he was later detained by immigration authorities because
of the conviction); Kandiel v. United States, 964 F.2d 794, 796 (8th Cir. 1992) (per
curiam) (same).
                                         14

In addressing whether the petition was moot, the United States Court of

Appeals for the Second Circuit noted,

       In the absence of any other impediment, [the petitioner]
       could return to the United States after that ten-year period.
       If, instead, the present conviction for robbery in the second
       degree stands, [he] will be barred from ever reentering the
       United States without permission of the United States
       Attorney General. Such a barrier to reentry clearly would
       suffice to prevent [his] habeas petition from being mooted.

Id. at 126 (footnote omitted) (citation omitted). 5 Nevertheless, the Second

Circuit concluded the case was moot because “[the petitioner] ha[d] also

been convicted for Attempted Criminal Sale of a Controlled Substance in

the Third Degree,” which independently “render[ed] him permanently

inadmissible to the United States.”            Id.   Thus, “[b]ecause [he was]

permanently barred from this country on a wholly separate ground, the

. . . challenged robbery conviction [could] have no meaningful effect on

his admissibility and hence [could not] serve as a possible collateral

consequence.” Id.

       C. State Law Precedent. Other states have addressed whether

the immigration consequences flowing from a state conviction are

themselves sufficient to sustain a habeas challenge. In People v. Villa,

202 P.3d 427, 429 (Cal. 2009), the petitioner asserted a state conviction

resulted in the institution of removal proceedings by federal immigration

authorities. The Supreme Court of California affirmed the dismissal of

the habeas petition when the petitioner challenged the state conviction

after the sentence had fully expired. Id. At the time, California’s habeas

statute provided: “ ‘Every person unlawfully imprisoned or restrained of

       5See  also Steele v. Blackman, 236 F.3d 130, 135 n.4 (3d Cir. 2001) (“Erroneous
conviction of an aggravated felony will have several continuing and serious legal
consequences for [petitioner], including serving as a permanent bar preventing his
return to the United States to visit his family.”).
                                    15

his liberty, under any pretense whatever, may prosecute a writ of habeas

corpus, to inquire into the cause of such imprisonment or restraint.’ ”

Id. at 430 (emphasis added) (quoting Cal. Penal Code § 1473(a)).        The

California Supreme Court interpreted the language “imprisoned or

restrained” as imposing a custody requirement, such that a “prerequisite

to gaining relief on habeas corpus is a petitioner’s custody.”           Id.

However, as under federal law, actual physical detention is not required,

and California has expanded the instances in which a person may bring

a habeas claim to persons released on bail or their own recognizance,

probation, and parole.     Id. at 431.    Further, as under federal law,

“collateral consequences of a criminal conviction . . . do not of themselves

constitute constructive custody.” Id.

      Applying these principles, the Villa Court concluded that because

the petitioner had completed the sentence on his underlying state

conviction prior to filing his habeas petition, he was no longer in the

custody of the State of California.      Id. at 433.    In concluding the

collateral consequences of his expired state conviction did not constitute

constructive custody, the court noted

      [t]hat the INS, a completely different governmental entity,
      chose to resurrect that old conviction and use it to form the
      basis of a new and collateral consequence for [petitioner],
      while undoubtedly unfortunate for him and his family, does
      not—without more—convert his detention by federal
      immigration authorities . . . into some late-blossoming form
      of custody for which the State of California is responsible.

Id.

      Finally, it noted,

            The critical factor in determining whether a petitioner
      is in actual or constructive state custody, then, is not
      necessarily the name of the governmental entity signing the
      paycheck of the custodial officer in charge, or even whether
      the petitioner is within the geographic boundaries of the
                                     16
      State of California.       Instead, courts should realistically
      examine the nature of a petitioner’s custody to determine
      whether it is currently authorized in some way by the State
      of California. . . . [The petitioner] is not subject to a detainer
      hold placed by California state officials. Nor is his detention
      . . . either a part of the sentence (probation) . . . imposed for
      his 1989 crime or otherwise authorized by state law.
      Instead, his detention is directly traceable to applicable
      federal laws governing immigration and to the discretion of
      federal immigration officials and, presumably, that of the
      United States Attorney General. Under such circumstances,
      [he] cannot be considered to be in custody for state habeas
      corpus purposes.

Id. at 434 (citations omitted).

      The Supreme Court of Illinois has reached a similar result in a

slightly different context. See People v. Carrera, 940 N.E.2d 1111, 1120

(Ill. 2010). In Carrera, federal immigration authorities instituted removal

proceedings against the petitioner based on his guilty plea to a drug

offense under Illinois law.       Id. at 1112.     Immigration authorities

instituted the removal proceedings after the petitioner had fully

completed his probation on the drug offense. Id. at 1113. The petitioner

challenged his guilty plea under Illinois’s postconviction statute. Id. The

state moved to dismiss, alleging the petitioner was not a “ ‘person

imprisoned in the penitentiary’ ” as required under the Act. Id. (emphasis

added) (quoting 725 Ill. Comp. Stat. Ann. 5/122-1(a) (West 2006)).

Similar to federal law, the Illinois Supreme Court has held the statutory

phrase “imprisoned in the penitentiary” precludes “those who ha[ve]

completed their sentences from using the Act’s remedial machinery solely

to purge their criminal records” for lack of standing. Id. at 1114.

      Ultimately, the Illinois Supreme Court held the petitioner did not

have standing to challenge his state law conviction because he had fully

served his sentence prior to the filing of his petition. Id. at 1122. In so

holding, it noted, “[T]he state has nothing to do with defendant’s
                                    17

deportation, and has no control over the actions of the INS.” Id. at 1120.

Further, it rejected the petitioner’s contention that such a result left him

without a remedy altogether. Id. at 1121. It noted that the

      defendant has a remedy to challenge his conviction, so long
      as the challenge is made while defendant is serving the
      sentence imposed on that conviction. While sympathetic to
      defendant’s plight, this court cannot expand the remedy set
      forth in the Act in order to bring defendant’s case within the
      reach of the Act.

Id.

      Applying a framework similar to the federal habeas framework, the

Court of Appeals of Kansas reached a different result in a factually

similar case. See Rawlins v. State, 182 P.3d 1271, 1274, 1277 (Kan. Ct.

App. 2008). In Rawlins, the petitioner was subject to deportation based

on her conviction for battery under Kansas law.           Id. at 1277.   The

petitioner subsequently brought a claim under a Kansas statute that

“gives prisoners a right to collaterally attack their sentences” and which

was “modeled after [the] federal habeas corpus statute.” Id. at 1275. The

petitioner filed her petition while still on probation for the underlying

offense. Id. at 1274. Thereafter, she was discharged from probation and

the district court dismissed her petition for lack of jurisdiction. Id. In

reversing the district court’s dismissal, the Kansas court of appeals

began with the premise that, like the federal habeas statute, the Kansas

statute imposes a custody requirement.         Id. at 1275.   The court then

concluded that because the petition was filed prior to the petitioner’s

completion of her probation, the court initially had jurisdiction over the

claim. Id. at 1277.

      It then turned to the issue of whether the completion of her

probation rendered the case moot.        Id.   In concluding the petitioner’s

completion of her probation did not render the case moot, the court
                                             18

reasoned that several of the adverse collateral consequences she faced as

a result of her conviction were sufficient to prevent her petition from

becoming moot.         Id. at 1277–78.         It identified the following collateral

consequences: possible deportation, inability to attain citizenship,

inability to vote, inability to serve on a jury, and inability to hold public

office. Id. at 1277. 6

       In contrast, the Supreme Court of Georgia has rejected the notion

that a petitioner’s habeas challenge is procedurally barred once the

sentence imposed on a conviction completely expires. 7                       See Parris v.


       6Other   jurisdictions have also adopted a framework similar to the federal habeas
framework, such that the petitioner must be in custody pursuant to the judgment or
sentence he or she seeks to attack at the time the petition is filed. See, e.g., Richardson
v. Comm’r of Corr., 6 A.3d 52, 57–58 (Conn. 2010) (“We reject the petitioner’s assertion
that the custody requirement . . . may be satisfied by confinement alone and we
reaffirm that a petitioner [must] be in custody on the conviction under attack at the time
the habeas petition is filed . . . .” (alteration and omission in original) (internal quotation
marks omitted)); Hickman v. State, 153 S.W.3d 16, 23 (Tenn. 2004) (“Accordingly, we
hold that a person is not ‘restrained of liberty’ for purposes of the habeas corpus statute
unless the challenged judgment itself imposes a restraint upon the petitioner’s freedom
of action or movement.” (quoting Tenn. Code Ann. § 29-21-101 (2000)); E.C. v. Va.
Dep’t of Juvenile Justice, 722 S.E.2d 827, 834 (Va. 2012) (“The predicate to establish
habeas corpus jurisdiction remains; the petitioner must have been detained at the time
the petition is filed and the petition must be filed within a discrete time period.”); May v.
People, 2005 Guam 17 ¶ 12 (2005) (“As the Maleng court held, we also hold, that once
the sentence imposed for [a] conviction completely expire[s], the collateral
consequence[s] [are not themselves] sufficient to render an individual ‘in custody’ for
the purposes of a habeas attack upon it.”).
       7The     Supreme Court of Vermont has also arguably held the collateral
consequences stemming from a conviction may be sufficient to sustain a collateral
attack on the conviction, despite a statutory in-custody requirement, even when the
conviction itself no longer imposes a direct restraint on the petitioner. In re Smith, 144
Vt. 494, 496, 479 A.2d 152, 153 (1984) (finding no jurisdiction when petitioner moved
for relief after completing kidnapping sentence and “failed to allege or demonstrate any
collateral consequence stemming from that sentence”). However, it has more recently
suggested that it would follow federal precedent in analyzing the propriety of such
claims. See In re Chandler, 67 A.3d 261, 265 (2013) (“Our approach accords with that
adopted by the U.S. Supreme Court in considering the related federal habeas
statutes.”). These cases are distinguishable, however, because they involve a conviction
and the actual imposition of a sentence. Neither a conviction nor a sentence is present
with this deferred judgment.
                                    19

State, 208 S.E.2d 493, 496 (Ga. 1974).       The Georgia Supreme Court

concluded, “The mere fact that the state sentence has been completely

served [is not] a bar to attacking it through habeas corpus even though

the petition is not initially filed until after the sentence is completed.”

Parris, 208 S.E.2d at 496; accord Capote v. Ray, 577 S.E.2d 755, 760

(Ga. 2002) (“In interpreting this provision, we have clearly held that one’s

liberty may be restrained by a prior, expired conviction used to enhance

a current sentence . . . .”), overruled on other grounds by Crosson v.

Conway, 728 S.E.2d 617, 620 (Ga. 2012).         For example, in Tharpe v.

Head, 533 S.E.2d 368, 368–69 (Ga. 2000), the Georgia Supreme Court

held a person could file a habeas petition to challenge a prior conviction

for which the sentence had fully expired when the prior conviction was

used to sway a jury to impose the death penalty in a penalty-phase

proceeding in a later murder trial. In so concluding, the court reasoned

that the use of the prior conviction to sway the jury to impose a death

sentence constituted sufficient adverse collateral consequences to avoid

mootness concerns and justify a habeas attack, despite the fact the

petitioner’s sentence on the underlying conviction had fully expired. Id.

at 369–70.

      D. Analysis Under Iowa Habeas Corpus. We turn now to

determine whether Hernandez-Galarza is entitled to relief under Iowa

Code chapter 663. We begin by considering whether he has sufficiently

met the pleading requirements of Iowa Code section 663.1.         Next, we

consider whether there are sufficient facts to sustain a writ of habeas

corpus.

      First, in filing a petition for a writ of habeas corpus, a petitioner

must comply with the requirements of Iowa Code section 663.1.           See

Farrant v. Bennett, 255 Iowa 704, 708, 123 N.W.2d 888, 891 (1963)
                                    20

(“[C]ompliance with the requirement[s] of the statute is mandatory.”).

“The statute squarely places that task upon the applicant.” Id. Failure

to comply with the requirements of this section is grounds for dismissal.

Id.; accord Ashby v. Haugh, 260 Iowa 1047, 1050, 152 N.W.2d 228, 230

(1967) (“We have held the requirements of section 663.1 . . . are

mandatory and failure of compliance is ground for dismissal . . . .”).

      Iowa Code section 663.1 provides:

            The petition for the writ of habeas corpus must state:

            1. That the person in whose behalf it is sought is
      restrained of the person’s liberty, and the person by whom
      and the place where the person is so restrained, mentioning
      the names of the parties, if known, and if unknown
      describing them with as much particularity as practicable.

             2. The cause or pretense of such restraint, according
      to the best information of the applicant; and if by virtue of
      any legal process, a copy thereof must be annexed, or a
      satisfactory reason given for its absence.

            3. That the restraint is illegal, and wherein.

           4. That the legality of the restraint has not already
      been adjudged upon a prior proceeding of the same
      character, to the best knowledge and belief of the applicant.

             5. Whether application for the writ has been before
      made to and refused by any court or judge, and if so, a copy
      of the petition in that case must be attached, with the
      reasons for the refusal, or satisfactory reasons given for the
      failure to do so.

      In this case, Hernandez-Galarza has failed to comply with Iowa

Code section 663.1 in several respects.      First, he failed to state “the

person by whom and the place where” he is currently restrained. Iowa

Code § 663.1(1). His application merely states, “The application for the

writ of habeas corpus is filed on behalf of Victor Hernandez Galarza.” It

does not state by whom or where he is restrained as required by the

statute. See id. Most critically, Hernandez-Galarza does not claim he is
                                    21

illegally restrained by the State of Iowa. Second, he failed to attach a

copy of the legal process currently causing the alleged unlawful restraint,

or give any reason why it is not attached. See id. § 663.1(2). He has

stated what he believes to be the cause of the restraint, namely his guilty

plea to fraudulent practices in the fourth degree. However, he did not

attach a copy of any documents that are allegedly causing the restraint.

As noted earlier, the record is devoid of any documentation to support

the allegation that Hernandez-Galarza is subject to a detainer by or

involved in removal proceedings with ICE. Hernandez-Galarza’s failure

to comply with these pleading requirements are alone grounds for

dismissal of the action.

      Hernandez-Galarza has also failed to allege sufficient facts to

sustain a writ of habeas corpus.      Iowa Code chapter 663 establishes

requirements that must be followed by the court after the petition is filed.

First, if the petitioner satisfies the pleading requirements of Iowa Code

section 663.1, the court is instructed to issue a writ. Id. § 663.9. The

court is to direct the writ to the party responsible for the “unlawful[]

detain[ment],” namely the defendant. Id. § 663.8. Second, the writ is to

be served on the defendant by the sheriff or another qualified person. Id.

§ 663.13. However, “if the defendant has not the plaintiff in custody, the

service may be made upon any person who has, in the same manner and

with the same effect as though the person had been made defendant

therein.”   Id. § 663.15.   Third, if service is properly effectuated, the

defendant must answer the petition and appear for any scheduled

hearings. Id. § 663.27. Additionally, “[t]he defendant must . . . produce

the body of the plaintiff, or show good cause for not doing so.”         Id.

§ 663.28. Finally, “[i]f no sufficient legal cause of confinement is shown,

the plaintiff must be discharged.” Id. § 663.37.
                                       22

      Here, even if the district court were to issue a writ of habeas

corpus, it could not properly direct the writ to the party responsible for

the “unlawful[] detain[ment]” as required by Iowa Code section 663.8.

Assuming a federal custodian, as pled, it is questionable whether

Hernandez-Galarza     is   currently    detained   by   federal   immigration

authorities in any way.    See Flowers v. Haugh, 207 N.W.2d 766, 767

(Iowa 1973) (noting that the purpose of habeas corpus is to “cause one

alleged to be unlawfully restrained to be expeditiously brought before the

court so the legality of restraint can be judicially examined,” such that

“[t]he defendant named is not necessarily an adversary seeking to uphold

the restraint; he is a person who can produce the plaintiff in court”).

Hernandez-Galarza asserts that at the time he entered his guilty plea he

was “subject to a[n] . . . [ICE] detainer,” he is now “subject to deportation

proceedings,” and because of his guilty plea he is “ineligible for

cancelation of removal” proceedings under federal immigration law.

However, an ICE detainer does not cause an individual to come into the

custody of ICE.    It is simply a request that another law enforcement

agency hold an individual so ICE may assume custody of him or her at a

future point in time. See 8 C.F.R. § 287.7(a) (2014) (“The detainer is a

request that such agency advise the Department [of Homeland Security],

prior to release of the alien, in order for the Department to arrange to

assume custody, in situations when gaining immediate physical custody

is either impracticable or impossible.”).      More importantly, because

Hernandez-Galarza failed to attach a copy of the requisite legal process

noted above, we cannot determine whether Hernandez-Galarza is

currently detained by federal authorities. Consequently, a writ of habeas

corpus could not properly be directed to the party responsible for the

“unlawful[] detain[ment]” as required by Iowa Code section 663.8.
                                   23

      Further, compliance with other sections of the statute is not

possible. Pursuant to Iowa Code section 663.15, service is to be made on

a defendant who “has . . . the plaintiff in custody.” (Emphasis added.)

The State of Iowa, as the only defendant, does not have custody or

constructive custody of Hernandez-Galarza in this case.      Pursuant to

Iowa Code section 663.28, “[t]he defendant must . . . produce the body of

the plaintiff, or show good cause for not doing so.” (Emphasis added.)

Hernandez-Galarza is in no way being restrained by the State of Iowa, it

cannot produce the body, and it likely has no interest in the location of

Hernandez-Galarza.    Finally, the ultimate remedy sought is discharge

from confinement. See id. § 663.37. The State of Iowa simply does not

have the ability to discharge Hernandez-Galarza from any confinement.

      Federal precedent and precedent from other jurisdictions do not

assist Hernandez-Galarza. Under any analysis of constructive custody,

the State of Iowa is not detaining Hernandez-Galarza. As noted above, a

writ of habeas corpus must be addressed to the party responsible for the

“unlawful[] detain[ment].”   Id. § 663.8.   The district court entered its

probation discharge order for Hernandez-Galarza on February 14, 2012.

At the time he filed his petition on March 12, 2013, Hernandez-Galarza

was no longer detained by or in constructive custody of the State of Iowa.

See id. § 663.8. Instead, prior to filing his petition, Hernandez-Galarza

was “discharged from probation” and “the Court’s criminal records with

reference to the [his] deferred judgment [were] expunged.”       There is

nothing in the record to support a conclusion that the State of Iowa has

Hernandez-Galarza in constructive custody.          Hernandez-Galarza is

simply no longer restrained by the State of Iowa.

      We recognize that the alleged restraint on Hernandez-Galarza may

be factually traceable to his state criminal proceedings. However, even
                                     24

this connection cannot be factually determined based on the record

before us.   Moreover, this alleged restraint is entirely the product of

federal immigration policy. See State v. Ramirez, 636 N.W.2d 740, 744

(Iowa 2001) (“[D]eportation does not have an effect on the range of

defendant’s punishment as far as the State of Iowa is concerned, because

it is not the sentence of the court which accepts the plea but of another

agency over which the trial judge has no control and for which he has no

responsibility.” (Internal quotation marks omitted.)), abrogated on other

grounds as recognized by Chaidez v. United States, 568 U.S. ___, ___ n.8,

133 S. Ct. 1103, 1109 n.8, 185 L. Ed. 2d 149, 158 n.8 (2013); accord

Resendiz, 416 F.3d at 957; Villa, 202 P.3d at 434; Carrera, 940 N.E.2d at

1120.

        We cannot conclude the collateral consequences of Hernandez-

Galarza’s state criminal proceedings are sufficient to demonstrate the

State of Iowa is somehow currently detaining, has custody of, or has

possession of the body of Hernandez-Galarza. See Maleng, 490 U.S. at

492, 109 S. Ct. at 1926, 104 L. Ed. 2d at 545; Villa, 202 P.3d at 433;

Richardson v. Comm’r of Corr., 6 A.3d 52, 57–58 (Conn. 2010) (“We reject

the petitioner’s assertion that the custody requirement . . . may be

satisfied by confinement alone and we reaffirm that a petitioner [must] be

in custody on the conviction under attack at the time the habeas petition

is filed . . . .” (Alteration and omission in original.) (Internal quotation

marks omitted.)); Rawlins, 182 P.3d at 1277–78 (holding court had

jurisdiction when petitioner filed habeas petition prior to the expiration of

parole period); Hickman v. State, 153 S.W.3d 16, 23 (Tenn. 2004)

(“Accordingly, we hold that a person is not ‘restrained of liberty’ for

purposes of the habeas corpus statute unless the challenged judgment

itself imposes a restraint upon the petitioner’s freedom of action or
                                         25

movement.”); E.C. v. Va. Dep’t of Juvenile Justice, 722 S.E.2d 827, 834

(Va. 2012) (“The predicate to establish habeas corpus jurisdiction

remains; the petitioner must have been detained at the time the petition

is filed and the petition must be filed within a discrete time period.”); May

v. People, 2005 Guam 17 ¶ 12 (2005) (“As the Maleng court held, we also

hold, that once the sentence imposed for [a] conviction completely

expire[s], the collateral consequence[s] [are not themselves] sufficient to

render an individual ‘in custody’ for the purposes of a habeas attack

upon it.”).          Thus, because the probationary period entered against

Hernandez-Galarza in this case had completely expired by the time he

sought to challenge the outcome of his criminal proceedings, he does not

have a cognizable habeas claim. 8

          We are not unsympathetic to Hernandez-Galarza.                   However,

habeas corpus is not an avenue by which an individual may collaterally

attack the outcome of a state criminal proceeding as an end in and of

itself.    See Wright v. Bennett, 257 Iowa 61, 63, 131 N.W.2d 455, 456

(1964) (“The writ is available only where the release of the prisoner will

follow as a result of a decision in his favor.” (Internal quotation marks

omitted.)).     Instead, habeas corpus is a means by which an individual
may challenge the outcome of a state criminal proceeding that currently


          8Because it is not dispositive, we express no opinion as to whether or under
what circumstances an individual could successfully attack a deferred judgment
through a writ of habeas corpus more generally. Further, we express no opinion as to
whether or under what circumstances adverse immigration consequences stemming
from a state conviction would be sufficient to avoid dismissal on mootness grounds,
assuming the State were responsible for some form of constructive detainment at the
time a habeas petition was filed. See In re B.B., 826 N.W.2d 425, 428–30 (Iowa 2013)
(holding adverse collateral consequences were sufficient to avoid mootness concerns
when individual who had been involuntarily committed was discharged from court
ordered treatment by the time the appeal reached us, because involuntary commitment
results in social stigma and could be used as evidence in future proceedings).
                                      26

imposes a restraint on his or her liberty. See Shirts v. State, 259 Iowa
726, 727, 145 N.W.2d 465, 465 (1966) (“Habeas corpus is a summary

remedy available to a person who is illegally restrained. Since plaintiff is

no longer restrained, the question is moot and the appeal is dismissed

. . . .” (Citation omitted.)).    Hernandez-Galarza’s liberty is no longer

restrained by the State of Iowa based on his deferred judgment.         The

collateral consequences of his plea are not alone sufficient to sustain a

writ of habeas corpus.

       V. Conclusion.

       We conclude Hernandez-Galarza is not entitled to relief under Iowa

Code chapter 663.         He has failed to comply with the pleading

requirements of Iowa Code section 663.1. Further, there are insufficient

facts to sustain a writ of habeas corpus. At the time he filed his petition,

the State of Iowa was not a cognizable defendant because Hernandez-

Galarza was no longer subject to any restraint as a result of his state

deferred judgment.

       We recognize that in Daughenbaugh we left open the possibility

that there may be circumstances in which an individual could

collaterally attack a state criminal proceeding resulting in a deferred

judgment through a state writ of habeas corpus. See 805 N.W.2d at 599

n.1.   For the reasons stated above, this case does not present such a

circumstance.    We affirm the decision of the court of appeals and the

judgment of the district court.

       DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.